
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.99



SUMMARY OF CHANGES TO THE
COUNTRYWIDE BANK, N.A.
NON-EMPLOYEE DIRECTORS' FEE PLAN
AFFECTING CFC DIRECTORS


        Effective January 1, 2008, the Countrywide Bank, N.A. Non-Employee
Directors' Fee Plan (the "Bank Plan") was amended as follows:

1.Prior to the amendment, a CFC Director who also served as a Bank Director (a
"Dual Director") was compensated for service on both Boards. Beginning with the
2008 calendar year, a Dual Director will no longer receive compensation under
the Bank Plan. Notwithstanding the general rule, a Dual Director will be
entitled to a Meeting Fee under the Bank Plan for any Bank Board meeting that is
not held on the same day as a CFC Board meeting (a "Stand-Alone Bank Meeting").

2.The Meeting Fee for a Stand-Alone Bank Meeting attended other than in person
was decreased from $1,000 to $750.

3.The notional rate used to credit a Director's deferred Cash Account in the
Bank Plan was changed to the Moody's Corporate Bond Yield Average. Prior to
amendment, the notional rate had been the five-year CD rate offered by the Bank
to retail customers on deposit amounts equal to the balance in the Director's
deferred Cash Account.

4.The payment date for a Meeting Fee for a Stand-Alone Bank Meeting was changed
from the first day of the quarter to the last day of the quarter.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.99



SUMMARY OF CHANGES TO THE COUNTRYWIDE BANK, N.A. NON-EMPLOYEE DIRECTORS' FEE
PLAN AFFECTING CFC DIRECTORS
